                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

JAMES EARL SNEED, SR.,             *

      Plaintiff,                   *

vs.                                *
                                            CASE NO. 4:19-CV-143 (CDL)
DEPARTMENT OF VETERANS AFFAIRS, *
et al.,
                                *
     Defendants.
                                *

                                O R D E R

      Plaintiff filed this action on August 28, 2019.       More than 90

days have passed, and Plaintiff has not filed a proof of service

showing that Defendants have been served with a copy of the summons

and complaint.     Under Federal Rule of Civil Procedure 4(m), if a

defendant is not served within 90 days after the complaint is filed,

the court, after notice to the plaintiff, must dismiss the action

without prejudice against the defendants or order that service be

made within a specified time. Accordingly, Plaintiff is ordered to

serve Defendants in accordance with the Federal Rules of Civil

Procedure by December 26, 2019, and to file proof of that service by

January 2, 2020.     Failure to do so will result in the dismissal of

Plaintiff’s complaint against Defendants without prejudice.

      IT IS SO ORDERED, this 3rd day of December, 2019.

                                       S/Clay D. Land
                                       CLAY D. LAND
                                       CHIEF U.S. DISTRICT COURT JUDGE
                                       MIDDLE DISTRICT OF GEORGIA
